Title: To John Adams from Ebenezer Breed, 1 October 1800
From: Breed, Ebenezer,Harris, John
To: Adams, John


His Excellency John Adams President of the United States
Charlestown Octo. 1. 1800


Having understood from the Messinger charg’d with the presentation of our address the other day, that your Excellency entertain’d certain sentiments unfavorable, not only to our pretensions, in relation to the particular object in question, but also highly injurious to our Characters, as men of honor, & honnesty, we conceive it not only our priviledge, but our duty to solicit a further explanation.
Our statement with respect to the circumstances attending the sale of Doctor Putnams Land, we understood was more particularly the subject of your Excellency’s reprehension. If therefore we are able to show the fairness of authority on which our representation as to that part of the business was founded, we humbly presume that without attempting to enforce other parts of our statement, we shall have given your Excellency some cause to discredit the various suggestions which we are sensible must have been made to our prejudice. For this purpose we beg leave to reassert that a certain piece of Land belonging to Mr. Putnam, as alluded to in our several petitions, was actually apprais’d by the Towns Committee at Sixteen Hundred and Fifty Dollars, (as will be seen by the Town Clerks Certificate which is enclosed) & the consideration subsequently acknowledged by his deed on record, appears to be Three Thousand, as p the Certificate of the Register of Deeds which is also enclos’d.
Without a comment on this fact, we cheerfully submit to the candid consideration of your Excellency, if we have been guilty of a libel on the Character of Mr. Putnam, or if indeed we suggested any thing respecting him, which a sense of injury might not excuse, or which every principle of self defence would not indeed absolutely justify.
Here also in defence of our reputation, it is but our duty to declare, that all those suggestions are most false, & scandelous, which may have tended to create in the mind of your Excellency, a belief, that the measures we have thought proper to pursue on the present occasion, orriginated from political views of any kind, or that we have been actuated by any other view than has arisen from a recognition of our rights, & a disposition to preserve them.
It is moreover but justice to our counsel to remark, that neither of them were consulted till the very day before the trial at Concord, & that whatever might be their political sentiments, their talents as Lawyers was all we requir’d, and all they engaged to exert. If there were any Jacobins amongst the Justices to whom the Petition was refered, they escaped our notice & at any rate were never spoken to, much less consulted by us with respect to the business before them.
On the whole Sir, we have no hesitance to conjecture the source whence yr. Excellency seems to have deriv’d certain most unfounded opinions relative to these several topics, but we are happy to believe, they will be readily dismiss’d, when at some future period their fallacy shall be most clearly detected & exposed.—With much Respect / Sir We are your Most Obedient Servants


Eben. Breed—John Harris—